 

Case 1nZ2O-Oy-Ge2/7LANK

Proskau e r» Proskauer Rose LLP Eleven Tim

September 18, 2020

Via ECF

Honorable Lewis A. Kaplan
United States District Judge

500 Pearl Street
New York, New York 10007

Re:

Dear Judge Kaplan:

We represent defendants-appellants in the a

request (1) a two-day extension of the deadline

and (2) clarification on the length limitations f

brief exceeding the length limitations set forth

Defendants-appellants’ principal brief is curré
with Yom Kippur (September 27-28). Defe
undersigned celebrate the holiday. Thus, in ¢
undersigned to participate meaningfully in its
day extension, to September 30, to file their |
request for an extension of time to file their pr
to this extension and, pursuant to the Court’s
forth the revised briefing schedule to which co

Defendants-appellants also seek the Court’s
briefs on appeal. We are aware that the Court’s

In re: TransCare Corporation, 1:20-cv

t6 FRG CSLAZ® Page 1 ef2

les Square New York, NY 10036-8299

Michael T. Mervis
Member of the Firm

d 212.969.3565

MEMO ENDORSED

WWW.proskauer.com

-06274

lbove-referenced bankruptcy appeal, and write to
for defendants-appellants to file their opening brief,
ior the parties’ briefs and/or leave to file a principal
in the Court’s Individual Rules of Practice.

ently due on September 28, 2020, which coincides
indants’ principal, their in-house counsel and the
rder to permit these client representatives and the
finalization, defendants-appellants request a two-
principal brief. This is defendants-appellants’ first
incipal brief on appeal. Opposing counsel consents
Individual Rules of Practice, a stipulation that sets
unsel have agreed is attached hereto as Exhibit A.

puidance on the length limitations for the parties’
Individual Rules of Practice for bankruptcy appeals

state that the Court’s “page limits applicable to memoranda of law on motions apply to briefs on

bankruptcy appeals,” and these page limits in tl
briefs, and 10 pages for reply briefs. H
8015(a)(7)(B) provides a “type-volume limitat
words for reply briefs, as an alternative to a
courts hearing bankruptcy appeals will accept

 

' Federal Rule of Bankruptcy Procedure 801
documents that comply with the form require
VIII of these rules. By local rule or order in a
documents that do not meet all the form requi
VII of these rules.”

Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los An

urn provide for 35 pages for opening and opposition
owever, Federal Rule of Bankruptcy Procedure
ion” of 13,000 words for principal briefs and 6,500
page limit, and Rule 8015(f) indicates that district
briefs that comply with 8015(a)(7)(B).! Given this

5(f) states: “A district court or BAP must accept
ments of this rule and the length limits set by Part
particular case, a district court or BAP may accept
rements of this rule or the length limits set by Part

geles | New Orleans | New York | Newark | Paris | SAo Paulo | Washington, DC

 
 

C@asel 200:71068244-AAK Ddouurachi’s FiHdMOh/2i700 Page Dbe2

Hon. Lewis A. Kaplan
September 18, 2020
Page 2

arguable ambiguity, defendants-appellants see
that comply with the type-volume limitati

8015(a)(7)(B), even though they may exceed
Rules of Practice.

If the Court will not accept briefs that comply
Bankruptcy Procedure 8015(a)(7)(B) if they

k to confirm whether the Court will accept briefs
on of Federal Rule of Bankruptcy Procedure
the page limit set forth in the Court’s Individual

with the type-volume limitation of Federal Rule of
exceed the page limits set forth in the Court’s

Individual Rules of Practice, defendants-appellants request leave to file a principal brief of either
(a) 45 pages in size 12 font, or (b) 55 pages in size 14 font.? Defendants-appellants submit that
this request is justified by the length of the bankruptcy court’s opinion (100 pages) that forms the

basis for the judgment on appeal. Although,
relates to a non-core claim that is separately be

to be sure, much of the discussion in that opinion
tore the Court pursuant to Rule 9033 of the Federal

Rules of Bankruptcy Procedure, there is significant factual overlap between that non-core claim
and the core claims that are the subject of the judgment appealed from. We have conferred with

opposing counsel, and they do not object to
number of pages for their responsive brief.

We thank the Court for its consideration of the
Respectfully submitted,
/s/ Michael T. Mervis
Michael T. Mervis
Attachment

cc: Counsel for Plaintiff (via email and ECF)

 

this request provided they are afforded the same

foregoing requests.

ORDERED

2 While Rule 11.1(b) of this Court’s Local Rules permits text to b¢ in 12-poi t, Fedgal Rule
of Bankruptcy Procedure 8015(a)(5) requires that proportionally syaged fontse/| 4/po} oe
LAL

 

LEWIS A. KAPLAN, ~Y/:

 
